Mr. Justice Figueras
delivered the opinion of the court.
This is a habeas corpus case which comes up from the District Court of Aguadilla, on an appeal taken by the fiscal of the said court from an order of the judge thereof, discharging the defendant, Vicente Medina, from custody.'
The fiscal of this Supreme Court in his oral argument asks that the order appealed from be affirmed.
*738It was originally alleged by the petitioner that his imprisonment was illegal and the Aguadilla judge, having heard the application, ordered the immediate discharge of the petitioner from custody.
The writ reads as follows:
“Aguadilla, P. R., June 15, 1908. In the Municipal Court for the Judicial Municipal District of San Sebastián. The United States of America. The President of the United States, ss: The People of Porto Pico v. Vicente Medina. Case No.- 111. The defendant, Vicente Medina, having been tried on the merits of a sworn complaint against him, and found guilty of the crime of assault and battery — that is to say, for the violation of section 232 of the Penal Code — the court rendered the following judgment: That the accused, Vicente Medina, be confined in the district jail for two months, and pay a fine of $- and the costs. Therefore, the marshal of said court is ordered to conduct the defendant, Vicente Medina, and deliver him to the warden of the district jail, in order that the-judgment herein rendered be complied with. Authorized by the Judge of this Municipal Court this 4th day of June, 1908. Imprisonment pending trial 16 days. A. Méndez Liciaga, Warden of the Aguadilla jail.
“I certify that the foregoing is a'true and exact 'copy of the original to which I refer. A. Méndez Liciaga, Jailer.”
In the commitment quoted Vicente Medina is declared guilty of tbe crime of assault and battery, and there is absolutely nothing to show that the commission of that crime was attended by any aggravated circumstances.
In that case section five of the act approved March 10,1904, punishing the crime .to which the commitment refers by fine of not less than $1 nor in excess of $50, should have been applied.
And as Vicente Medina was condemned to two months imprisonment, and a fine, this being a more severe punishment than the law in 'force covering this case prescribes, which is the said Act of March 10, 1904, it is clear that the imprisonment is illegal and the judge in discharging the prisoner acted in accordance with the law.
*739This case is similar to the case of José G-onzáles alias Mon-roy, decided November 14, 1904, and in which Mr. Justice MacLeary delivered the opinion.
For the reasons stated the judgment of the District Court of Aguadilla, rendered June 17, 1908, discharging the defendant, Vicent Medina, from custody, must be affirmed.

Affirmed.

Justices Hernández, MacLeary and Wolf concurred.
Mr. Chief Justice Quiñones did not take part in the decision of this case.